Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 7, 14, submission of new claims 18-19 in “Claims - 07/01/2022” have been acknowledged. 
This office action considers claims 7-19 pending for prosecution and  are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 07/01/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 7 and 14 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20100051960 A1 – hereinafter Chen). 
Regarding Claim 14, Chen teaches a semiconductor device (see the entire document; Figs. 1A-1E, specifically, [0039]-[0046], and as cited below), comprising:

    PNG
    media_image1.png
    216
    436
    media_image1.png
    Greyscale

Chen – Fig. 1E
a recess (trench 12 – Fig. 1A; [0021] – “a trench 12 is etched”) on a surface of a substrate made of a crystal material ([0021]-  “a substrate material containing carbon or graphene precursor 10 (e.g., SiC)” – that SiC cyrstals); 
a flat face formed at a bottom of the recess (bottom surface of trench 12); 
a two-dimensional material layer (18 – [0022] - “second portion 18 formed on a bottom surface of the trench 12”) made of a two-dimensional material ([0022] – “a graphene layer is grown by thermal decomposition of the graphene precursor 10”) on the flat face (bottom surface of trench 12); and 
a device comprising the two-dimensional material layer (device of Fig. 1E comprises 18); 
a source electrode (left 28 – [0024] – “metal contacts 28 for source and drains regions are deposited and patterned on the graphene layer 18 within the trench 12”) extending from above the recess into the recess, the source electrode being disposed on a top surface and a first sidewall of the two-dimensional material layer (that is, left 28 extends from above the recess to the top surface and a left sidewall of 18); and
a drain electrode (right 28 – [0024] – “metal contacts 28 for source and drains regions are deposited and patterned on the graphene layer 18 within the trench 12”) extending from above the recess into the recess, the drain electrode being disposed on the top surface and a second sidewall of the two-dimensional material layer (that is, right 28 extends from above the recess to the top surface and a right sidewall of 18).
Regarding Claim 16, Chen teaches the two-dimensional material device according to claim 14, wherein the flat face is an entirety of the bottom of the recess (Chen – Fig. 1A shows trench 12 has a flat face in the entirety of the bottom of the recess).
Regarding Claim 17, Chen teaches the two-dimensional material device according to claim 14, wherein the substrate comprises SiC (Chen [0021]-  “a substrate material containing carbon or graphene precursor 10 (e.g., SiC)), and the two-dimensional material layer comprises graphene (Chen – [0023] – “graphene layer 18”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Harada et al. (US 20100314626 A1 – hereinafter Harada).
Regarding Claim 15, Chen teaches claim 14 from which claim 15 depends.
But, the combination does not expressly disclose wherein the flat face is formed by a terrace on a crystal surface at the bottom of the recess.
However, in a related art, Harada teaches wherein the flat face is formed by a terrace on a crystal surface at the bottom of the recess (Harada – Fig. 1(b) shows 15B is a terrace surface in the flat portion of the trench – [0023] – “15B terrace surface”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the flat face is formed by a terrace on a crystal surface at the bottom of the recess as taught by Harada into Chen.
An ordinary artisan would have been motivated to integrate Harada structure into Chen structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a graphene base two-dimensional device with improved performance as is well known in the art.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claims 7-13, 18-19 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 7: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein forming the recess in the surface of the substrate and forming the flat face by widening the terrace are performed by separate processes with different process conditions; forming a two-dimensional material layer made of a two-dimensional material on the flat face, wherein forming the two-dimensional material layer and forming the flat face are performed by separate processes with different process conditions” – as recited in claim 7, in combination with the remaining limitations of the claims.
Claims 8-13, 18-19 are allowed as they inherit the limitations of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898